Felton, J.
Where the custom and practice of an insurance company were for a superintendent to deliver customers’ policies to an agent on Saturday to be delivered to applicants or customers on the following Monday, as of which latter date the policies were dated, 'and where the superintendent, whose duty it was to deliver policies to the agent in this case, was absent on the Saturday in question, and the agent obtained customers’ policies from the desk of the superintendent in his absence, and at the same time a policy which was issued to himself, dated the following Monday and providing that it was not to take effect until the date thereof, and that it was to be delivered to the insured while the insured was alive and in sound health, such possession by the agent was not a delivery of the policy by the insurance company, and the beneficiary thereunder can not recover on it where the agent was accidentally killed a day before the effective date of the policy. 2 C. J. 712, § 367; 2 Am. Jur. 202, § 251 et seq. The other questions presented and passed on are controlled by the case of Newton v. Gulf Life Insurance Co., 55 Ga. App. 330 (190 S. E. 69).
It is not necessary to pass upon the other assignments of error. There was no error in overruling the motion for new trial.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.